DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiry (U.S. Pat. 1,160,093) in view of Sabates, III (U.S. Pub. 2013/0337120), Hammock (U.S. Pub. 2020/0198789) and Swanson (U.S. Pat. 3,675,442).
	Regarding claim 1, Thiry discloses a toilet with a water storage tank (5), a water supply (31) in fluidic connection with the toilet and water supply control (28, 29, 30).  Thiry is silent in regards to a water generation system.
	Sabates, III discloses a water generation system fluidically connected and supplying water to a household appliance (coffee maker), the system including an electronic controller, fan motor and compressor motor electrically connected to the system.
	Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Thiry’s fluidically connected water supply and water supply control with Sabates, III fluidically connected water generation system with controller to supply water to Thiry’s water storage tank, since doing so would be a mere substitution of one known water supply and control configuration for another known water supply and control configuration with the expected results that the substituted water supply system would controllably supply water to Thiry’s toilet water storage tank (see MPEP 2143 I B), as evidenced by Hammock.
	Sabates, III discloses an electronic controller, a fan motor and a compressor motor but does not specify a power source.  Swanson discloses an atmospheric water collector with a compressor motor (20) and teaches that the motor receives its energy from electricity which may be commercially available.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a power source such as electricity which may be commercially available, such as in a house.
	The combination discloses that Thiry’s toilet is a domestic structure associated with a domestic plumbing system; wherein the toilet is a port; the toilet has a water storage tank (5), wherein the water generation system and the water storage tank are fluidically connected.
	The combination, as modified by Sabates, III, discloses that the water generation system condenses water vapor drawn from air into condensed water (¶ [0007]); wherein the condensed water is gravity fed (seen in Fig. 1 of Sabates, III) into the water storage tank.
	Regarding claim 5, Thiry discloses that the toilet’s water storage tank is a container that stores potable water used to flush the toilet.
Regarding claim 6, the combination discloses that the water storage tank forms a fluidic connection with the water generation system.
Regarding claim 7, the combination discloses that the external power source, as taught by Swanson, is an electrical circuit which provides the electrical energy necessary to operate the water generation system.
	Regarding claim 8, the combination, as modified by Sabates, III, discloses that the condensate water is a source of water 21generated by the water generation system (¶ [0007]); 22wherein the condensate water is generated through a 23phase change of water from a gas phase into a liquid phase (¶ [0018]: “the air being condensed to generate the water”).
	Regarding claim 9, the combination, as modified by Sabates, III, discloses that the water generation system further comprises a 4dehumidifier (¶ [0008]: “a fan to move air across the evaporator, the air being condensed to generate the water”) and a condensate reservoir (Sabates, III: Fig. 1: “water holding tank”); 5wherein the dehumidifier and the condensate reservoir  6are fluidically connected.
	Regarding claim 10, the combination, as modified by Sabates, III, discloses the dehumidifier is a device that changes the phase of water vapor in the atmosphere into the liquid phase condensate water (¶ [0025]: “the water-generating module includes a compressor and an evaporator to generate water from atmospheric moisture via condensation”).
	Regarding claim 11, the combination discloses that the dehumidifier is an electrically operated device that draws electrical energy from the external power source.
	Regarding claim 12, the combination discloses that the condensate reservoir condensate reservoir (Sabates, III: Fig. 1: “water holding tank”) is a containment structure; wherein the condensate reservoir collects condensate water from the dehumidifier; wherein the condensate reservoir discharges the condensate water into the water storage tank of the toilet, as explained in the rejection of claim 1, above.
	Regarding claim 13, the combination discloses that the condensate reservoir further comprises a 4condensate discharge port (Sabates, III: Fig. 1: conduit under “water holding tank”); 5wherein the condensate discharge port is the fluidic 6connection formed between the condensate reservoir (Sabates, III: Fig. 1: “water holding tank”) 7and the water storage tank of Thiry’s toilet; 8wherein the condensate water is gravity fed out of the 9condensate reservoir through the condensate 10discharge port for transport into the water storage 11tank, as explained in the rejection of claim 1, above.
Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the Examiner simply implied that the combination of Thiry with Sabates and Hammock would have been obvious, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Thiry discloses a household appliance with a water storage tank filled by a water supply.  Sabates discloses a water generation system for supplying water to a household appliance’s water storage tank.  Obviousness is further evidenced by Hammock, which teaches supplying water to a toilet from an atmospheric water generation system.
Amended claim 1 has been addressed in this Action, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/10/2022